DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/14/2019 is being considered by the examiner, except for Cite No. 1 which gives the publication number US 20160032721 A1. Cite No. 1 is said to correspond to Albin Chaise et al. (FR3016021), however, US 20160032721 A1 corresponds to Hsu et al (WO 2014088743 A1).

Election/Restrictions
Applicant’s election without traverse of Invention I, a reversible electrolyser, Claims 1-20 in the reply filed on 12/28/2020 is acknowledged.

Drawings
The drawings are objected to because 
[0026] states “the anodes 4.1” however, the reference numeral 4.1 is not found in Fig. 3.
Fig. 7 has the reference character “                                
                                    
                                        
                                            F
                                        
                                        
                                            e
                                            l
                                            e
                                            c
                                        
                                    
                                
                            ” but the character is not mentioned in the specification
It should be further noted that Fig. 12 has a similar arrow to that of “                                
                                    
                                        
                                            F
                                        
                                        
                                            e
                                            l
                                            e
                                            c
                                        
                                    
                                
                            ” of Fig. 7, however has no reference character denoting it at all. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities using US 2019/0245224 A1 for citation purposes:
[0166] states “the heat recovered at exchangers 31, 39 (case of the air recirculation system, FIGS. 6 and 7) or 31, 42 and 91”, however, it is believed that the reference numeral 42 in this sentence is mean to be “49”.  
[0244] states “ fluid Fincoming” when it should state “                    
                        
                            
                                f
                                l
                                u
                                i
                                d
                                 
                                F
                            
                            
                                i
                                n
                                c
                                o
                                m
                                i
                                n
                                g
                            
                        
                    
                ”
Appropriate correction is required.

Claim Objections
Claims 1, 4-9, and 15-20 are objected to because of the following informalities:  
Claim 1 should not state “a device forming” because the device is not being formed.
Claim 5 states “wherein it comprises heat exchangers” when it should state “wherein it comprises one or more heat exchangers”
Claims 4-9, 15, and 17-18 follow the phrasing “System according to…wherein it…” the word “it” needs to be changed to “the system”.
Claim 12 should not have quotation marks around “compressed air recirculation system” 
Claim 13 should not have quotation marks around “three-stream system” or “three-stream”
Claims 14-17 and 19-20 should not state “a heat exchanger, forming a heat recovery element” because the heat exchanger is not forming a heat recovery element.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “means for mixing” and “mixed by mixing means” in claims 14, 17, and 18 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure in the specification:
[0062]/[0063] states “the dihydrogen circuit may comprise: means for mixing the hydrogen coming from the hydride tank with the total recycling of the unconsumed hydrogen in the reversible electrolyser over a pressure range of 2 to 15 bars” however does not state what structure the mixing means is. 
[0071] states “the system may also comprise means for mixing the air stream leaving the heat exchanger, forming a heat recovery element, with supplemental oxygen forming a total stream of air entering the reversible electrolyser at a pressure of 2 to 15 bars” however does not state what structure the mixing means is.
[0072]/[0073] states “the system may also comprise: a heat exchanger and a cooling device, making it possible to cool the total air stream mixed by mixing means” however does not state what structure the mixing means is. 
[0102] states “mixing the hydrogen coming from the hydride tank at the targeted pressure of 2 to 15 bars, with the total recycling of the unconsumed hydrogen in the reversible electrolyser by way of mixing means” however does not state what structure the mixing means is. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3-8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, it is unclear whether or not the steam generator is producing the “pressurized steam” of claim 1 or a separate steam. All claims further dependent on claim 3 are also indefinite because of the antecedent basis of “the steam”
Regarding claim 18, the phrase “making it possible” is indefinite. 

The term "high" in claim 11 is a relative term which renders the claim indefinite.  
The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the specification gives a range of .

Claim 1 recites the limitation "the streams" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitations "the water at the inlet" in line 3 and “the hydrogen and oxygen streams” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim 6 recites the limitations “the unreacted steam” in line 4, "the dihydrogen" in line 4, and “the unreacted water” in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Claim 7 recites the limitation "the water at the inlet of the system" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the high temperature heat" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitations "the dihydrogen stream" in lines 6-8, “the total recycling” in line 4, and “the unconsumed hydrogen” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 15 recites the limitation “the hydrogen stream” and "the water produced" in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Claim 16 recites the limitations "the air stream entering the reversible electrolyser" in line 3 and “the air stream leaving the reversible electrolyser” in line 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim 17 recites the limitation "the airstream leaving the heat exchanger" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the air leaving the cooling device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitations "the air stream entering the reversible electrolyser" in line 3 and “the air stream leaving the reversible electrolyser” in lines 4 and 6.  There is insufficient antecedent basis for these limitations in the claim.

Claim 20 recites the limitations "the stream entering the reversible electrolyser" in line 3, “the hot stream leaving the reversible electrolyser” in lines 4 and 6, “the hot stream leaving the heat exchanger” in lines 8 and 12, “the stream leaving the heat exchanger” in line 10, and “the supercooling device” in line 11. There is insufficient antecedent basis for these limitations in the claim.
Claim Interpretation

Regarding claim 6, due to the lack of antecedent basis of “the unreacted steam” and “the dihydrogen”, the examiner is interpreting these limitations to mean a mix of heated water and dihydrogen leaving the reversible electrolyser that enters the condenser. Due to the lack of antecedent basis of “the unreacted water”, the examiner further interprets the limitation to mean the condenser cools the water and dihydrogen leaving the separator, and the phase separator will separate the water and dihydrogen to produce a water stream that can be recycled back into the system. 
Regarding claim 11, the recitation of the phrase “heat exchanger, intended to recover the high temperature heat” is being interpreted by the examiner as a heat exchanger that recovers heat from one stream in the system to be used in another stream within the system
Regarding claim 12, the recitation of the phrase “a ‘compressed air recirculation system’” is being interpreted by the examiner as simply a system including a dihydrogen circuit and a primary air circuit.
Regarding claim 14, the recitation of the phrase “means for mixing” is being interpreted by the examiner as simply any structure or instance in which the hydrogen coming from the hydride tank is mixed together with “the total recycling of the unconsumed hydrogen”.  Due to the lack of antecedent basis of “the total recycling” and “the unconsumed hydrogen”, the examiner further interprets the limitation to mean a stream in which hydrogen that has left the reversible electrolyser is being recycled in the system.
Regarding claims 14-17 and 19-20
Regarding claim 17, the recitation of the phrase “means for mixing” is being interpreted by the examiner as simply any structure or instance in which any part of the air stream leaving the specified heat exchanger is mixed with a supplemental oxygen stream to form a total stream entering the reversible electrolyser.
Regarding claim 20, due to the lack of antecedent basis of “the supercooling device”, the examiner is interpreting this limitation to be the same device as the previously mentioned as “cooling device” within the claim. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2).
Regarding claim 1, McElroy discloses a system for high-temperature reversible electrolysis of water (solid oxide regenerative fuel cell system, SORFC, Abstract) comprising a device forming a high-temperature reversible electrolyser, configured to operate in a solid-oxide electrolyser mode (SORFC charging mode, water vapor electrolysis process, electrolyzer), for the production of hydrogen and thus the storage of electricity, and/or according to a solid-oxide fuel cell mode (SORFC discharge mode, fuel cell mode, electricity generation mode), for the consumption of hydrogen and thus the withdrawal of electricity (C1 / L12-15, C1 / L28-41, C5 / 
McElroy further discloses the system being configured to allow, when the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode, a recovery of the heat released by the hydride tank during the absorption of hydrogen in order to produce pressurized steam intended to enter the reversible electrolyser (C2 / L13-16, C2 / L20-23, C2 / L54-58, C2 / L63-65, C11 / L35-38). While McElroy does not specifically disclose “pressurized steam”, steam in any enclosure, such as a pipe, is at a set pressure due to the energy of the gaseous water flowing through the pipe, therefore McElroy discloses pressurized steam. 
McElroy further discloses the system being configured to allow, when the reversible electrolyser is configured to operate in a solid-oxide fuel cell mode, a recovery of the heat released by the streams leaving the reversible electrolyser to enable the desorption of hydrogen from the hydride tank (C2 / L5-9, C2 / L13-16, C2 / L28-60, C11 / L14 – C12 / L5). 
McElroy is silent to what pressure the reversible electrolyser is operated at, however, the claim is directed to an apparatus, not a manner of operating the apparatus. The Supreme Court states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Supreme Court further states: “A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches 
Therefore, because McElroy states all the structural limitations of claim 1, McElroy reads on the claimed “said reversible electrolyser being configured to operate under a pressure of between 2 and 15 bars”.

Regarding claim 2, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses a system for high-temperature reversible electrolysis of water.
McElroy further discloses the reversible electrolyser comprises a stack of basic solid-oxide electrochemical cells each formed by a cathode, an anode, and an electrolyte inserted between the cathode and the anode, and a plurality of electrical and fluidic interconnectors each arranged between two adjacent basic cells (C5 / L1-5, C6 / L31-37)

Regarding claim 3, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode.
While McElroy does not explicitly disclose a steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid, McElroy does disclose that during the solid-oxide electrolyser mode, the generated hydrogen is absorbed into the hydride and in the process a large quantity of heat is generated (C2 / L54-58). McElroy 
While the term “steam generator” is not used, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that steam is being generated by the heat released in the hydride tank during absorption of the hydrogen. One of ordinary skill in the art would also recognize that the hot gas is a heat transfer fluid. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would recognize that McElroy speaks on the claimed steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid.

Regarding claim 6, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in a solid-oxide electrolyser mode.
McElroy further discloses a condenser (section 450 in Fig. 8 and 10 for example) that can extract heat from partly regenerated fuel, dihydrogen and water vapor, through a fuel side outlet line (line 600 in Fig. 8 and 10 for example) that leaves the reversible electrolyser (400 in Fig. 8 and 10 for example, C9 / L43-50, C11 / L45-49). McElroy further discloses the condenser is coupled to a phase separator (separator and pump 410 in Fig. 8 for example) that receives the dihydrogen and liquid water, through a fuel side outlet line that leaves the condenser (601 in Fig. 8 and 9 for example, C10 / L64-65, C11 / L45-49) and the hydrogen and water are separated (C9 / L43-50, C10). McElroy further discloses where the water from the phase separator is delivered 
Therefore, McElroy discloses a condenser coupled to a phase separator, intended to receive the unreacted steam in the reversible electrolyser and the dihydrogen produced by the reversible electrolyser, and to condense the unreacted water so that it can be recycled in the system.

Regarding claim 10, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to preheat at least one stream (line 710 in Fig. 9 for example) entering the reversible electrolyser (400 in Fig. 9 for example) by means of at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (C10 / L56-67). 

Regarding claim 11, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses at least one heat exchanger (704 in Fig. 9 for example), intended to recover the high-temperature heat coming from at least one stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (400 in Fig. 9 for example) by means of at least one heat transfer fluid (the entering hydrogen vapor, C10 / L56-67). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (704) recovers the heat coming from one stream (line 600) leaving the reversible 

Regarding claim 12, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses wherein the system is a "compressed air recirculation system", consisting of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23).

Regarding claim 14, modified McElroy discloses all of the limitations of claim 12 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a "compressed air recirculation system", consisting of a dihydrogen circuit and a primary air circuit.
McElroy further discloses means for mixing (fluids junction 501 in Fig. 7 for example) the hydrogen coming from the hydride tank (fuel storage tank 250, lines 520, 530, 540 in Fig. 7 for example) with the total recycling of the unconsumed hydrogen (lines 600, 601, 550 in Fig. 7 for example) in the reversible electrolyser (400 in Fig. 7 for example, C8 / L38 – C9 / L1) 
McElroy is silent to what pressure the means for mixing the hydrogen is operated at, however, the claim is directed to an apparatus, not a manner of operating the apparatus. The Supreme Court states: "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 
Therefore, because McElroy states all the structural limitations of claim 14, McElroy reads on the claimed “means for mixing the hydrogen coming from the hydride tank with the total recycling of the unconsumed hydrogen in the reversible electrolyser over a pressure range of 2 to 15 bars”.
McElroy further discloses a heat exchanger (704 in Fig. 9 for example), intended to preheat the dihydrogen stream (line 710 and 591 in Fig. 9 for example) entering the reversible electrolyser by means of the dihydrogen stream (line 600 in Fig. 9 for example) leaving the reversible electrolyser (C10 / L56-67).
McElroy further discloses a heat exchanger (702 in Fig. 9 for example), forming a heat recovery element, intended to recover high-temperature heat from the dihydrogen stream (line 712 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming hydrogen of line 590, C10 / L55-56, C10 / L61-67).

Regarding claim 15, modified McElroy discloses all of the limitations of claim 14 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a "compressed air recirculation system", consisting of a dihydrogen circuit and a primary air circuit.

Therefore, McElroy’s heat exchanger (702) reads on claim 15 because it has the claimed structural limitations of a heat exchanger, a dihydrogen stream leaving the heat exchanger, a hydrogen stream leaving a phase separator, and the function limitations of cooling the dihydrogen stream leaving the heat exchanger by the hydrogen stream leaving the phase separator.

Regarding claim 16, modified McElroy discloses all of the limitations of claim 12 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a "compressed air recirculation system", consisting of a dihydrogen circuit and a primary air circuit.
McElroy further discloses a heat exchanger (706 in Fig. 9 for example), intended to preheat the air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) entering the reversible electrolyser by means of the air stream (line 611 in Fig. 9 for example) leaving the reversible electrolyser (C11 / L1-9).
McElroy further discloses a heat exchanger (708 in Fig. 9 for example), forming a heat recovery element, intended to recover high-temperature heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of .


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Ferrero et al (Ferrero, Domenico. A comparative assessment on hydrogen production from low- and high- temperature electrolysis. 2012. Hydrogen Energy Publications, LLC. Elsevier Ltd. Pages 3523-3536).
Regarding claim 4, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate in solid-oxide electrolyser mode.
McElroy further discloses one or more heat exchangers (702 and 704 in Fig. 10 for example), intended to preheat the inlet water stream (line 590, line 710, and line 591 in Fig. 10 for example) entering the reversible electrolyser (400 in Fig. 10 for example) by means of the water and hydrogen stream (line 600, line 712, and line 601 in Fig. 10 for example) leaving the reversible electrolyser (C11 / L1-9).
However, McElroy does not disclose the one or more heat exchangers allow the water at the inlet of the system to be preheated and/or the steam entering the reversible electrolyser to be superheated, by means of the hydrogen and oxygen streams leaving the reversible electrolyser.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ferrero within the system for high-temperature reversible electrolysis of water of modified McElroy and provided one or more heat exchangers to allow the water at the inlet of the system to be preheated and/or the steam entering the reversible electrolyser to be superheated by means of the hydrogen and oxygen streams leaving the reversible electrolyser with the expectation that this would maximize the heat recovery of the processes within the system. 

Regarding claim 5, modified McElroy discloses all of the limitations of claim 4 as set forth above. Modified McElroy discloses a steam generator, intended to produce steam for the reversible electrolyser by means of the heat released by the hydride tank, during absorption of the hydrogen, and supplied to the steam generator by means of a heat transfer fluid. McElroy does not disclose the system further comprises heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the steam 
Ferrero teaches a heat exchanger upstream (heat recovery section in Fig. 2 for example) of a steam generator (point where F4 enters the heat recovery section in Fig. 2 for example) allowing the water (F3 in Fig. 2 for example) at the inlet of the system to be preheated (Page 3528). Ferrerro further shows a heat exchanger downstream of a steam generator (preheating section in Fig. 2 for example) allowing the steam (F5 in Fig. 2 for example) entering the reversible electrolyser (SOEC STACK in Fig. 2 for example) to be superheated (Page 3528). Ferrero further teaches the hydrogen (F8 and F9 in Fig. 2 for example) and oxygen streams (F2 in Fig. 2 for example) leaving the reversible electrolyser (SOEC STACK) are in heat exchange with the heat exchangers (Fig 2, Page 3528).
Ferrero teaches the claimed structural limitations including the same flow paths and the same heat exchange therefore one of ordinary skill in the art would necessarily be able to recognize that Ferrero’s structures have the same function as the claimed function. Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified McElroy with the teaching of Ferrero to include heat exchangers upstream and downstream of the steam generator in order to control the temperature of the steam.   

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Halter et al (US 2004/0185313 A1).
Regarding claim 7, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate 
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a compression pump (water pump, 42 in Fig. 2 for example) in fluid communication with the electrolysis module (12 in Fig. 2 for example) that is capable of discharging water to the electrolysis module 12 at a pressure up to and exceeding about 2.1 megaPascals (2.1 megaPascals is equal to 21 bar, [0027]). Halter teaches the compression pump discharges the desired amount and flow of water to the electrolysis module at a pressure sufficient to enable efficient system operations ([0027]).
While Halter does not explicitly disclose the water pump compresses the water at the inlet of the system to a pressure of between 2 and 15 bars, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided a compression pump intended to compress the water at the inlet of the system within the overlapping range set by the claims to enable efficient operations of the reversible electrolyser.

Regarding claim 8, modified McElroy discloses all of the limitations of claim 3 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured to operate 
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a water system with an electrical heating element (heating system, heater) incorporated in an element of the electrolysis module (12 in Fig. 2 for example, [0026]). Halter teaches the heating system increases the temperature of the water, thereby reducing fuel cell startup time ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided an electrical heating element upstream of the reversible electrolyser to provide an additional superheating of the steam with the expectation that it would reduce the startup time of the reversible electrolyser.

Regarding claim 9, modified McElroy discloses all of the limitations of claim 6 as set forth above. Modified McElroy discloses wherein the reversible electrolyser comprising a condenser and phase separator, however does not disclose a dryer upstream of the hydride tank and downstream of the phase separator, intended to allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) comprising a hydrogen storage device (18 in Fig. 2 for example), phase separator (20 in Fig. 2 for example), and dryer (22 in Fig. 2 for example, [0033]). Halter teaches that the dryer is any device capable of removing water vapor from the hydrogen stream ([0033]). Halter teaches that some water is removed from a saturated hydrogen stream at the phase separator and saturated 
One of ordinary skill in the art before the effective filing date of the claimed invention would necessarily recognize that only dihydrogen is wished to be stored in the hydride tank of modified McElroy and therefore would be motivated to find a way to ensure no humidity, water vapor, would be left within the dihydrogen that entered the storage tank from the phase separator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy to provide a dryer upstream of the hydride tank and downstream of the phase separator, with the expectation that the dryer would allow the humidity contained in the dihydrogen to be removed before storage in the hydride tank.


Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Laurencin et al (US 2014/0329161 A1).
Regarding claim 13, modified McElroy discloses all of the limitations of claim 1 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode.
McElroy further discloses wherein the system consists of a dihydrogen circuit (Fig. 7 and 9, C8 / L38 – C9 / L1) and a primary air circuit (Fig. 7 and 9, C9 / L9-23). However, McElroy does not disclose wherein the system also consists of a cooling circuit using a “three-stream” interconnector.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Laurencin within the system for high-temperature reversible electrolysis of water of McElroy to provide alongside the dihydrogen circuit and primary air circuit, a cooling circuit using a “three-stream” interconnector as taught by Laurencin, in order for the system to be a “three-stream system”. This modification would be made with the expectation that the cooling circuit using a “three-stream” interconnector would enable thermal management of the system for high-temperature reversible electrolysis of water.

Regarding claim 19, modified McElroy discloses all of the limitations of claim 13 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as 
McElroy further discloses a heat exchanger (706 in Fig. 9 for example), intended to preheat the air stream (line entering heat exchanger 706 and line 623 in Fig. 9 for example) entering the reversible electrolyser by means of the air stream (line 611 in Fig. 9 for example) leaving the reversible electrolyser (C11 / L1-9).
McElroy further discloses a heat exchanger (708 in Fig. 9 for example), forming a heat recovery element, intended to recover high-temperature heat coming from the air stream (line 611, line 714, and line 716 in Fig. 9 for example) leaving the reversible electrolyser by means of at least one heat transfer fluid (incoming air of line 622, C11 / L1-9). Regarding the functional limitation “intended to recover the high-temperature heat”, McElroy discloses wherein the heat exchanger (708) recovers the heat coming from the air stream (line 611, line 714, and line 716) leaving the reversible electrolyser (400) and recycles it back into the system through the incoming air streams (line 622) that enter and exit the heat exchanger (708) therefore McElroy speaks on the functional limitation (Fig. 9, C11 / L1-9).

Claim 17  is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) as applied to claim 16, and further in view of Ghezel-Ayagh (US 2008/0187789 A1).
Regarding claim 17, modified McElroy discloses all of the limitations of claim 16 as set forth above. Modified McElroy discloses a heat exchanger, forming a heat recovery element, intended to recover high-temperature heat coming from the air stream leaving the reversible 
Ghezel-Ayagh teaches a fuel cell and heat engine hybrid system using a high-temperature fuel cell (Abstract). Ghezel-Ayagh teaches a supplemental air path (35 in Fig. 1 for example) may be utilized to provide additional air ([0038]). Ghezel-Ayagh teaches using supplemental air in ensures cathode flow for both the oxidant gas and the removal of waste heat from the fuel cell ([0017]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Ghezel-Ayagh within the system for high-temperature reversible electrolysis of water of McElroy and provided a means for mixing supplemental oxygen, supplemental air, with the air stream leaving the heat exchanger, forming a heat recovery unit, to form a total stream of air entering the reversible electrolyser in order to ensure the flow of oxidant gas and removal of waste heat from the system. 

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Ghezel-Ayagh (US 2008/0187789 A1) as applied to claim 17, and further in view of Halter et al (US 2004/0185313 A1).
Regarding claim 18, modified McElroy discloses all of the limitations of claim 17 as set forth above. Modified McElroy discloses supplemental oxygen mixed with an air stream leaving a heat exchanger forming a heat recovery element.

The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added another heat exchanger and a cooling device in order to cool the total air stream mixed by mixing means to further control the system’s temperature.  
Further, Modified McElroy does not disclose a compression pump that makes it possible to compress the air leaving the cooling device before injection into the heat exchanger in order to preheat it. 
Halter teaches a regenerative electrochemical cell system (10 in Fig. 2 for example) that takes air from the surrounding atmosphere and directs it to a fuel cell module ([0034]). Halter teaches that the air can be compressed using a compression pump (air compressor) prior to entering the fuel cell module in order to attain a desired air pressure ([0035], [0044]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teachings of Halter within the system for high-temperature reversible electrolysis of water of McElroy and provided a compression pump to compress the air leaving the cooling device before being injected into the heat exchanger with the expectation that whatever air pressure desired by one of ordinary skill in the art could be attained with reasonable success. This modification would be obvious to try. 
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McElroy et al (US 6821663 B2) in view of Laurencin et al (US 2014/0329161 A1) as applied to claim 13, and further in view of Nitta et al (US 2010/02227239 A1).
Regarding claim 20, modified McElroy discloses all of the limitations of claim 13 as set forth above. Modified McElroy discloses wherein the reversible electrolyser is configured so as to operate in a pressurized solid-oxide fuel cell mode and wherein the system is a "three-stream system", consisting of a dihydrogen circuit, a primary air circuit, and a cooling circuit using a “three-stream” interconnector. 
Modified McElroy discloses heat transfer fluid flows in the a cooling circuit using a “three-stream” interconnector, however modified McElroy does not disclose a heat exchanger, forming 
Nitta teaches a heat exchanger (21 in Fig. 3 for example), forming a heat recovery element, intended to recover heat coming from the hot stream leaving the reversible electrolyser by means of at least one heat transfer fluid ([0015]). Regarding the functional limitation “intended to recover heat”, Nitta teaches that a portion of the heat from the exhaust stream leaving the fuel cell stack (exhaust duct 17 in Fig. 3 for example) is transferred into the circulation loop by a heat exchanger (21) using liquid coolant ([0015]), therefore Nitta teaches on the functional language.
Nitta further teaches a heat exchanger (28 in Fig. 3 for example) and a cooling device (heat exchanger 31 in Fig. 3 for example), intended to cool the hot stream leaving the heat exchanger ([0019], [0020]). Regarding the functional limitation “intended to cool the hot stream”, Nitta teaches that the heat from the hot stream (outlet line 24) is transferred into the circulation loop by a heat exchanger (28) using a liquid coolant, and further that the liquid coolant leaving the first heat exchanger (28) then enters the second heat exchanger (31) wherein its temperature is reduced ([0019], [0020]), therefore Nitta teaches on the functional language.
Nitta further teaches a compression pump (pump 32 in Fig. 3 for example, [0018]). While Nitta does not disclose the compression pump is intended to compress the stream leaving the heat exchanger and the supercooling device, to form a compressed fluid stream in order to cool the hot stream leaving the heat exchanger, a pump still works on a pressure differential and can compress the coolant stream to form a compressed fluid stream in order to cool the hot stream 
Further, while modified McElroy or Nitta does not disclose the system further comprises a heat exchanger, intended to preheat the stream entering a reversible electrolyser by means of the hot stream leaving the reversible electrolyser, this merely a duplication of a part intended to further control the temperature of the system. 
The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further added heat exchangers upstream and downstream of the steam generator for allowing the water at the inlet of the system to be preheated and the steam entering the reversible electrolyser to be superheated, respectively, by means of the hydrogen and oxygen streams leaving the reversible electrolyser in order to further control the system’s temperature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Grace Byram whose telephone number is (571)272-0690.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./      Examiner, Art Unit 1729                                                                                                                                                                                                  

/Maria Laios/     Primary Examiner, Art Unit 1727